
	
		II
		110th CONGRESS
		1st Session
		S. 883
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 14, 2007
			Mrs. Feinstein (for
			 herself and Mr. Voinovich) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Higher Education Act of 1965
		  to extend loan forgiveness for certain loans to Head Start
		  teachers.
	
	
		1.Loan forgiveness for Head Start
			 teachers
			(a)Short titleThis section may be cited as the
			 Loan Forgiveness for Head Start
			 Teachers Act of 2007.
			(b)Head Start teachersSection 428J of the Higher Education Act of
			 1965 (20 U.S.C. 1078–10) is amended—
				(1)in subsection (b), by striking paragraph
			 (1) and inserting the following:
					
						(1)(A)has been employed—
								(i)as a full-time teacher for 5 consecutive
				complete school years in a school that qualifies under section 465(a)(2)(A) for
				loan cancellation for Perkins loan recipients who teach in such a school;
				or
								(ii)as a Head Start teacher for 5 consecutive
				complete program years under the Head Start Act; and
								(B)(i)if employed as an elementary school or
				secondary school teacher, is highly qualified as defined in section 9101 of the
				Elementary and Secondary Education Act of 1965, or meets the requirements of
				subsection (g)(3); and
								(ii)if employed as a Head Start teacher, has
				demonstrated knowledge and teaching skills in reading, writing, early childhood
				development, and other areas of a preschool curriculum, with a focus on
				cognitive learning;
				and
								;
				(2)in subsection (g), by adding at the end the
			 following:
					
						(4)Head startAn individual shall be eligible for loan
				forgiveness under this section for service described in clause (ii) of
				subsection (b)(1)(A) only if such individual received a baccalaureate or
				graduate degree on or after the date of enactment of the Loan Forgiveness for
				Head Start Teachers Act of 2007.
						;
				and
				(3)by adding at the end the following:
					
						(i)Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as may be necessary for fiscal year
				2011 and succeeding fiscal years to carry out loan repayment under this section
				for service described in clause (ii) of subsection
				(b)(1)(A).
						.
				(c)Direct student loan forgiveness
				(1)In generalSection 460 of the Higher Education Act of
			 1965 (20 U.S.C. 1087j) is amended—
					(A)in subsection (b)(1), by striking
			 subparagraph (A) and inserting the following:
						
							(A)(i)has been employed—
									(I)as a full-time teacher for 5 consecutive
				complete school years in a school that qualifies under section 465(a)(2)(A) for
				loan cancellation for Perkins loan recipients who teach in such a school;
				or
									(II)as a Head Start teacher for 5 consecutive
				complete program years under the Head Start Act; and
									(ii)(I)if employed as an elementary school or
				secondary school teacher, is highly qualified as defined in section 9101 of the
				Elementary and Secondary Education Act of 1965, or meets the requirements of
				subsection (g)(3); and
									(II)if employed as a Head Start teacher, has
				demonstrated knowledge and teaching skills in reading, writing, early childhood
				development, and other areas of a preschool curriculum, with a focus on
				cognitive learning;
				and
									;
					(B)in subsection (g), by adding at the end the
			 following:
						
							(4)Head startAn individual shall be eligible for loan
				forgiveness under this section for service described in subclause (II) of
				subsection (b)(l)(A)(i) only if such individual received a baccalaureate or
				graduate degree on or after the date of enactment of the Loan Forgiveness for
				Head Start Teachers Act of 2007.
							;
				and
					(C)by adding at the end the following:
						
							(i)Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as may be necessary for fiscal year
				2011 and succeeding fiscal years to carry out loan repayment under this section
				for service described in subclause (II) of subsection
				(b)(1)(A)(i).
							.
					(d)Conforming Amendments
				(1)FFEL programSection 428J of the Higher Education Act of
			 1965 (20 U.S.C. 1078–10) is amended—
					(A)in subsection (c)(1), by inserting
			 or fifth complete program year after fifth complete
			 school year of teaching;
					(B)in subsection (f), by striking
			 subsection (b) and inserting subsection
			 (b)(1)(A)(i);
					(C)in subsection (g)(1)(A), by striking
			 subsection (b)(1)(A) and inserting subsection
			 (b)(1)(A)(i); and
					(D)in subsection (h), by inserting
			 except as part of the term program year, before
			 where.
					(2)Direct Loan ProgramSection 460 of the Higher Education Act of
			 1965 (20 U.S.C. 1087j) is amended—
					(A)in subsection (c)(1), by inserting
			 or fifth complete program year after fifth complete
			 school year of teaching;
					(B)in subsection (f), by striking
			 subsection (b) and inserting subsection
			 (b)(1)(A)(i)(I);
					(C)in subsection (g)(1)(A), by striking
			 subsection (b)(1)(A) and inserting subsection
			 (b)(1)(A)(i)(I); and
					(D)in subsection (h), by inserting
			 except as part of the term program year, before
			 where.
					
